Citation Nr: 1611245	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent left lower extremity peripheral neuropathy.

2.  Entitlement to an evaluation in excess of 40 percent for right lower extremity peripheral neuropathy.

3.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Jacinta M. McCreary, Agent


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from December 1965 to November 1968.  He served in Vietnam from September 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of whether new and material evidence has been submitted to reopen the claim of service connection for tinnitus has been raised by the record in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA treatment records to January 2010 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from January 2010 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The last examination for the Veteran's left and right lower extremity peripheral neuropathy was in April 2010.  In December 2012 the Veteran reported that the condition had worsened.  In light of the state of the record, the Board finds that the Veteran must be afforded a contemporaneous VA examination to assess the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

The Veteran is also seeking service connection for hearing loss.  At the September 2007 VA examination, his hearing loss did not meet the threshold to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Since it has been over eight years since the VA examination and the record shows that the hearing loss may have worsened, the Veteran must be scheduled for a new examination before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from January 2010 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and were contemporaneously informed his in-service and post-service hearing loss and the extent and severity of his bilateral lower extremity peripheral neuropathy, as well as the impact of the lower extremity peripheral neuropathy on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

4.  Thereafter, afford the Veteran a VA examination to determine the current severity of his left and right lower extremity peripheral neuropathy.  All necessary testing should be administered, with all relevant findings reported.  The claims folder should be made available to and reviewed by the examiner.  The examiner should also indicate the impact of the lower extremity peripheral neuropathy on the Veteran's ability to work.

5.  Schedule the Veteran for an appropriate VA examination for hearing loss.  The claims folder should be made available and reviewed by the examiner. 

The examiner must opine as to whether it is at least as likely as not that any diagnosed hearing loss is related to or had its onset during service.  A complete rationale must be provided.  If an opinion cannot be expressed without resorting to speculation, the examiner must state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.











	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






